EXHIBIT 99.1 REGENXBIO Reports First Quarter 2017 Financial Results and Recent Operational Highlights • On track to initiate dosing of patients in RGX-314 Phase I trial for wet AMD by mid-2017 and continuing enrollment of patients in RGX-501 Phase I/II trial for HoFH • Interim trial updates for RGX-314 and RGX-501 anticipated by year-end 2017 • $210 million in cash, cash equivalents and marketable securities as of March 31, 2017 ROCKVILLE, Md., May 9, 2017 (GLOBE NEWSWIRE) REGENXBIO Inc. (Nasdaq:RGNX), a leading clinical-stage biotechnology company seeking to improve lives through the curative potential of gene therapy based on its proprietary NAV® Technology Platform, today announced financial results for the first quarter ended March 31, 2017 and recent operational highlights. “We have had a productive start to 2017 in advancing the development of our lead product candidates, RGX-314 for wet AMD and RGX-501 for HoFH. Additionally, we enhanced and expanded our team with the appointment of Dr. Olivier Danos as Chief Scientific Officer,” said Kenneth T. Mills, President and Chief Executive Officer of REGENXBIO."For the remainder of the year we will continue to focus our energy on achieving our upcoming clinical milestones and building a robust clinical pipeline of gene therapy product candidates with the goal of improving treatment options in many diseases. We look forward to sharing interim updates in the RGX-314 Phase I trial for wet AMD and the RGX-501 Phase I/II trial for HoFH by year-end.” Recent Operational Highlights • In February 2017, REGENXBIO announced that the Investigational New Drug application (IND) for RGX-314 for the treatment of wet age-related macular degeneration (wet AMD) is active. Site activation is underway at six leading retinal surgery centers in the United States. RGX-314 has been released to sites to support dosing the first patient in the RGX-314 Phase I clinical trial by mid-2017 and REGENXBIO is on track to provide an interim update by the end of 2017. • In March 2017, dosing was initiated for the Phase I/II clinical trial evaluating RGX-501 for the treatment of homozygous familial hypercholesterolemia (HoFH). Patient recruitment and enrollment is continuing and REGENXBIO is on track to provide an interim update from the RGX-501 clinical trial in late 2017. • REGENXBIO plans to file an IND for the Phase I/II clinical trial of RGX-111 for the treatment of Mucopolysaccharidosis Type I (MPS I) in mid-2017. Enrollment in the RGX-111 clinical trial is on track to commence in the second half of 2017. • REGENXBIO plans to file an IND for RGX-121 for the treatment of Mucopolysaccharidosis Type II (MPS II) in mid-2017, once the IND for the Phase I/II clinical trial of RGX-111 is active. • In March 2017, REGENXBIO further strengthened its management team with the appointment of Olivier Danos, Ph.D., as Chief Scientific Officer. Dr. Danos brings significant expertise in the gene therapy industry, most recently serving as Senior Vice President, Cell and Gene Therapy, at Biogen Inc. • As of March 31, 2017, REGENXBIO’s NAV Technology Platform was being applied in the development of more than 20 partnered product candidates by nine NAV Technology Licensees. Seven of these partnered product candidates have advanced to clinical stages of development. Since March 31, 2017, two NAV Technology Licensees have provided updates on active clinical programs: o AveXis, Inc. reported additional Phase I clinical data on AVXS-101 for the treatment of spinal muscular atrophy (SMA) Type 1 as presented at the 2017 Annual Meeting of the American Academy of Neurology, demonstrating a sustained efficacy and safety profile. AveXis, Inc. anticipates initiating the pivotal trial of AVXS-101 in the U.S. in the second quarter of 2017. AVXS-101 uses the NAV AAV9 vector. o Audentes Therapeutics, Inc. announced that the IND is active for the Phase I/II clinical trial of AT132 for the treatment of X-linked Myotubular Myopathy and that preliminary data are expected to be available by the end of 2017. AT132 uses the NAV AAV8 vector. Financial Results Cash, cash equivalents and marketable securities were $209.6 million as of March 31, 2017, compared to $159.0 million as of December 31, 2016.
